Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Examiner acknowledges the applicant’s amendment filed October 6, 2021.  At this point claims 102-131 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.	Claims 102-131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended independent claims recite a first node being in the first layer closest to the input layer. There are a second and third node which provide input into the first node.  If the language is to describe a connection between nodes at the same layer, this is not disclosed within the specification. If the language is to describe a connection from a layer n to layer n-a 


3.				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 102-103, 107-108 and 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Wang. (Elements of artificial neural networks, Mehrotra; ‘New efficient designs for XOR and XNOR function on the transistor level’, referred to as Wang)

Claim 102
Mehrotra discloses a method comprising: training, by a computer system, a nodal network, wherein the nodal network comprises an artificial neural network that is trained iteratively through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the nodal network comprises a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers; the nodal network comprises a first node, a second node, and a third node; the first node is on the first inner layer of the nodal network (Mehrotra, fig 5.11, p177; The ‘first node’ maps to the far left node of the hidden layer in figure 5.11.); and the first node that has first binary input from the second node, and a second binary from the third node, inputs and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Mehrotra, p9, p176-177, fig 5.11;’Node output represents firing frequency when allowed to take arbitrary nonbinary values; however, the analogy with biological neurons is more direct in some artificial neural networks with binary node outputs, and a node is said to be fired when its net input exceeds a certain threshold.’ And ‘Connections exist from every input node to every hidden node, and from every hidden node to every output node . Additionally, unlike feedforward networks, every hidden node is also connected to other hidden nodes, as in the case of the simple competitive winner-take-all learning network models discussed in section 5 .1 .3.’ EC: figure 5.11 discloses 3 nodes within the hidden layer.)
Mehrotra does not disclose expressly a first node that has first binary input from the second node and a second binary from the third node and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs.
Wang discloses a first node that has first binary input from the second node and a second binary from the third node and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Wang, table 1; Columns A and B only receive binary values of 1 and 0. XOR and XNOR are Boolean operators. The outputs are also exclusive binary results.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Mehrotra does not disclose expressly possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one.
Wang discloses possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one. (Wang, table 1) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 107
Mehrotra does not disclose expressly wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are unequal; and have an activation value of 0 when the two inputs are equal.
Wang discloses wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are unequal; and have an activation value of 0 when the two inputs are equal. (Wang, table 1; Under the XNOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing 

Claim 108
Mehrotra does not disclose expressly wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are equal; and have an activation value of 0 when the two inputs are unequal.
Wang discloses wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are equal; and have an activation value of 0 when the two inputs are unequal. (Wang, table 1; Under the XNOR column) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 130
Mehrotra discloses wherein training the nodal network comprises back-propagating partial derivatives through the nodal network. (Mehrotra, p70-73; Hence, k and then differentiate ok with respect to…  EC: This is under the training algorithm of back-propagation.)

Claim(s) 104-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra and Wang as applied to claims 102-103, 107-108 and 130 above, and further in view of Berglund and Homayoun. (‘The Parameterless Self-Organizing Map Algorithm’, referred to as Berglund; U. S. Patent Publication 20170103236, referred to as Homayoun) 
 
Claim 104
Mehrotra and Wang do not disclose expressly wherein training the nodal network.
Berglund discloses wherein training the nodal network. (Berglund, 307; Comparison to the SOM Variants: We trained the Matlab SOM variant, the SOM and the PLSOM with identical input data, for the same number of iterations. The input data was pseudo-random, two-dimensional (2-D), and in the [0,1] range.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra and Wang to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

Homayoun discloses an initial training, by the computer system, of the nodal network without the first node; adding, by the computer system, the first node to the nodal network (Homayoun, fig 14; ‘Without the first node’ maps between the items 1404 and 1406. At this point a first node has not been employed. ‘Adding the first node’ maps to item 1406.); and after adding the first node to the nodal network, resumed training of the nodal network by the computer system. (Homayoun, fig 4, 0111, 0071; ‘FIG. 4 is an example design method 400 for a circuit (e.g., integrated circuit). At block 402, a design process for implementing reconfigurable circuit elements can begin. The design process can receive constraints 404, such as parametric constraints (e.g., power constraints, performance constraints) and security constraints. Example constraints can comprise power constraints, performance constraints, max clock frequency, level of security. The design process can receive and/or access data from one or more technology libraries, such as a standard cell library 406. The technology libraries can define a variety of circuit elements, including basis circuit elements (e.g., resistors, transistors, diodes, capacitors), arrays, and more complex modules.’ And ‘In an aspect, the present methods and systems can comprise at least three kinds of reconfigurable units: reconfigurable logic gates (e.g., NAND, NOR, XOR, XNOR, AND, OR), arithmetic units (e.g., multiplier, divider, adder), functional macro blocks (e.g., AES, SHA, blowfish, Rijndael), and/or the like.’ EC: Note figure 4 is circular in design to have iterative 

Claim 105
Mehrotra and Wang do not disclose expressly wherein the nodal network comprises a self-organizing partially ordered network.
Berglund discloses wherein the nodal network comprises a self-organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra and Wang to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.


Mehrotra discloses wherein adding the first node to the nodal network comprises adding, by the computer system, the first node upon a determination by the computer system that the initial training of the nodal network has reached a slow learning point. (Mehrotra, p82; A simple heuristic is to begin with a large value for 77 in the early iterations, and steadily decrease it; the rationale is that changes to the weight vector must be small to reduce the likelihood of divergence or weight oscillations, when the network has already converged to a (local) optimum. This is based on the expectation that larger changes in error would occur earlier in the training, while the error decreases more slowly in the later stages. EC: ‘Slow learning point’ suggests a decreasing rate of change with each iteration of training.)

Claim(s) 109-112 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra and Wang as applied to claims 102-103, 107-108 and 130 above, and further in view of Ogawa. (U. S. Patent 7382171, referred to as Ogawa)

Claim 109
Mehrotra discloses a method comprising training, by a computer system, a nodal network, wherein the nodal network comprises: an artificial neural network that is trained iteratively through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the nodal network comprises a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers: the nodal network comprises a first node, a second node, and a third node; the first node is on the first inner layer of the nodal network (Mehrotra, fig 5.11, p177; The ‘first node’ maps to the far left node of the hidden layer in figure 5.11.); the first node that has first input x from the second node and a second input y from the third node. (Mehrotra, p9, p176-177, fig 5.11;’Node output represents firing frequency when allowed to take arbitrary nonbinary values; however, the analogy with biological neurons is more direct in some artificial neural networks with binary node outputs, and a node is said to be fired when its net input exceeds a certain threshold.’ And ‘Connections exist from every input node to every hidden node, and from every hidden node to every output node. Additionally, unlike feedforward networks, every hidden node is also connected to other hidden nodes, as in the case of the simple competitive winner-take-all learning network models discussed in section 5 .1 .3.’ EC: figure 5.11 discloses 3 nodes within the hidden layer.), 
Mehrotra does not disclose expressly wherein a range of values for each of the x and y is continuous from a starting value to an ending value.
Wang discloses wherein a range of values for each of the x and y is continuous from a starting value to an ending value. (Wang, fig 3; A and B are the first and second nodes. The continuous values which can be inputted are 1 and 0.) It would have been 
Mehrotra, Wang, Berglund and Homayoun do not disclose expressly the first node has an activation function, such that an activation value of the first node is computed, by the computer system, using an absolute value of a difference between x and y.
Ogawa discloses the first node has an activation function, such that an activation value of the first node is computed, by the computer system, using an absolute value of a difference between x and y. (Ogawa, c9:51-67; By computing a logical product of the signal X and the signal Y by the AND circuit (correlator) 904, the correlation value (degree of dissimilarity) which corresponds to an absolute value | X-Y| of a difference between a numerical value of the signal X and a numerical value of the signal Y.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund, Homayoun and Ogawa before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang, Berglund and Homayoun to incorporate absolute value notation of Ogawa. Given the advantage of to use a compiler that does not recognize XOR or XNOR notation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 110

Wang discloses the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one (Wang, table 1; This is the first row of the truth table with the result under the XNOR column.); and a range of values for the activation value of the first node is continuous from zero and one. (Wang, table 1; The output of an XNOR is binary.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 111
Mehrotra does not disclose expressly wherein the activation value of the first node is computed as (1 — |x — y|).
Wang discloses wherein the activation value of the first node is computed as (1 — |x — y|). (Wang, table 1; Under the XNOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given 

Claim 112
Mehrotra does not disclose expressly wherein the activation value of the first node is computed as |x — y|.
Wang discloses wherein the activation value of the first node is computed as |x — y|. (Wang, table 1; Under the XOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 113-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Wang, Ogawa as applied to claims 102-103, 107-108 and 130 above, and further in view of Berglund and Homayoun. (‘The Parameterless Self-Organizing Map Algorithm’, referred to as Berglund; U. S. Patent Publication 20170103236, referred to as Homayoun)

Claim 113
Mehrotra and Wang do not disclose expressly wherein training the nodal network.
Berglund, 307; Comparison to the SOM Variants: We trained the Matlab SOM variant, the SOM and the PLSOM with identical input data, for the same number of iterations. The input data was pseudo-random, two-dimensional (2-D), and in the [0,1] range.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra and Wang to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.
Mehrotra, Wang and Berglund do not disclose expressly an initial training, by the computer system, of the nodal network without the first node; adding, by the computer system, the first node to the nodal network; and after adding the first node to the nodal network, resumed training of the nodal network by the computer system.
Homayoun discloses an initial training, by the computer system, of the nodal network without the first node; adding, by the computer system, the first node to the nodal network (Homayoun, fig 14; ‘Without the first node’ maps between the items 1404 and 1406. At this point a first node has not been employed. ‘Adding the first node’ maps to item 1406.); and after adding the first node to the nodal network, resumed training of the nodal network by the computer system. (Homayoun, fig 4, 0111, 0071; ‘FIG. 4 is an example design method 400 for a circuit (e.g., integrated circuit). At block 402, a design process for implementing reconfigurable circuit elements can begin. The design process can receive constraints 404, such as parametric constraints (e.g., power constraints, performance constraints) and security constraints. Example constraints can The technology libraries can define a variety of circuit elements, including basis circuit elements (e.g., resistors, transistors, diodes, capacitors), arrays, and more complex modules.’ And ‘In an aspect, the present methods and systems can comprise at least three kinds of reconfigurable units: reconfigurable logic gates (e.g., NAND, NOR, XOR, XNOR, AND, OR), arithmetic units (e.g., multiplier, divider, adder), functional macro blocks (e.g., AES, SHA, blowfish, Rijndael), and/or the like.’ EC: Note figure 4 is circular in design to have iterative abilities.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang and Berglund to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 114
Mehrotra and Wang do not disclose expressly wherein the nodal network comprises a self-organizing partially ordered network.
Berglund discloses wherein the nodal network comprises a self-organizing partially ordered network. (Berglund, p310; Finally, the weight update 

Claim 115
Mehrotra discloses wherein adding the first node to the nodal network comprises adding, by the computer system, the first node upon a determination by the computer system that the initial training of the nodal network has reached a slow learning point. (Mehrotra, p82; A simple heuristic is to begin with a large value for 77 in the early iterations, and steadily decrease it; the rationale is that changes to the weight vector must be small to reduce the likelihood of divergence or weight oscillations, when the network has already converged to a (local) optimum. This is based on the expectation that larger changes in error would occur earlier in the training, while the error decreases more slowly in the later stages. EC: ‘Slow learning point’ suggests a decreasing rate of change with each iteration of training.)

Claim 116
Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the nodal network comprises a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers: the nodal network comprises a first node, a second node, and a third node; the first node is on the first inner layer of the nodal network (Mehrotra, fig 5.11, p177; The ‘first node’ maps to the far left node of the hidden layer in figure 5.11.); and the first node that has first binary input from the second node, and a second binary input from the third node, inputs and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Mehrotra, p9, p176-177, fig 5.11;’Node output represents firing frequency when allowed to take arbitrary nonbinary values; however, the analogy with biological neurons is more direct in some artificial neural networks with binary node outputs, and a node is said to be fired when its net input exceeds a certain threshold.’ And ‘Connections exist from every input node to every hidden node, and from every hidden node to every output node . Additionally, unlike feedforward networks, every hidden node is also connected to other hidden nodes, as in the case of the simple competitive winner-take-all learning network models discussed in section 5 .1 .3.’ EC: figure 5.11 discloses 3 nodes within the hidden layer.)
Mehrotra does not disclose expressly a first node that has first binary input from the second node a second binary input from the third node and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs.
Wang discloses a first node that has first binary input from the second node a second binary input from the third node and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Wang, table 1; Columns A and B only receive binary values of 1 and 0. XOR and XNOR are Boolean operators. The outputs are also exclusive binary results.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra, Wang and Berglund do not disclose expressly one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores.
Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a general-purpose computing device in the form of a computer 1501. The components of the computer 1501 can comprise, but are not limited to, one or more processors 1503, a system memory 1512, and a system bus 1513 that couples various system components including the one or more processors 1503 to the system memory 1512. The system can utilize parallel computing.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang and Berglund to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 117
Mehrotra does not disclose expressly possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one.
Wang, table 1) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 118
Mehrotra and Wang do not disclose expressly wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to train the nodal network by: an initial training of the nodal network.
Berglund discloses wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to train the nodal network by: an initial training of the nodal network. (Berglund, 307; Comparison to the SOM Variants: We trained the Matlab SOM variant, the SOM and the PLSOM with identical input data, for the same number of iterations. The input data was pseudo-random, two-dimensional (2-D), and in the [0,1] range.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra and Wang to incorporate training a neural network of Berglund. Given 
Mehrotra, Wang and Berglund do not disclose expressly without the first node; adding the first node to the nodal network; and after adding the first node to the nodal network, resumed training of the nodal network.
Homayoun discloses without the first node; adding the first node to the nodal network (Homayoun, fig 14; ‘Without the first node’ maps between the items 1404 and 1406. At this point a first node has not been employed. ‘Adding the first node’ maps to item 1406.); and after adding the first node to the nodal network, resumed training of the nodal network. (Homayoun, fig 4, 0111, 0071; ‘FIG. 4 is an example design method 400 for a circuit (e.g., integrated circuit). At block 402, a design process for implementing reconfigurable circuit elements can begin. The design process can receive constraints 404, such as parametric constraints (e.g., power constraints, performance constraints) and security constraints. Example constraints can comprise power constraints, performance constraints, max clock frequency, level of security. The design process can receive and/or access data from one or more technology libraries, such as a standard cell library 406. The technology libraries can define a variety of circuit elements, including basis circuit elements (e.g., resistors, transistors, diodes, capacitors), arrays, and more complex modules.’ And ‘In an aspect, the present methods and systems can comprise at least three kinds of reconfigurable units: reconfigurable logic gates (e.g., NAND, NOR, XOR, XNOR, AND, OR), arithmetic units (e.g., multiplier, divider, adder), functional macro blocks (e.g., AES, SHA, blowfish, Rijndael), and/or the like.’ EC: Note figure 4 is circular in design to have iterative 

Claim 119
Mehrotra and Wang do not disclose expressly wherein the nodal network comprises a self organizing partially ordered network.
Berglund discloses wherein the nodal network comprises a self organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra and Wang to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.


Mehrotra, Wang and Berglund do not disclose expressly wherein the memory stores further software that when executed by the one or more processors.
Homayoun discloses wherein the memory stores further software that when executed by the one or more processors. (Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a general-purpose computing device in the form of a computer 1501. The components of the computer 1501 can comprise, but are not limited to, one or more processors 1503, a system memory 1512, and a system bus 1513 that couples various system components including the one or more processors 1503 to the system memory 1512. The system can utilize parallel computing.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang and Berglund to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.
Mehrotra, Wang, Berglund and Homayoun do not disclose expressly cause the one or more processors to add the first node to the nodal network upon a determination by the computer system that the initial training of the nodal network has reached a slow learning point.
Ogawa, c9:51-67; By computing a logical product of the signal X and the signal Y by the AND circuit (correlator) 904, the correlation value (degree of dissimilarity) which corresponds to an absolute value | X-Y| of a difference between a numerical value of the signal X and a numerical value of the signal Y.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund, Homayoun and Ogawa before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang, Berglund and Homayoun to incorporate absolute value notation of Ogawa. Given the advantage of to use a compiler that does not recognize XOR or XNOR notation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 121
Mehrotra does not disclose expressly wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are unequal; and have an activation value of 0 when the two inputs are equal.
Wang discloses wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are unequal; and have an activation value of 0 when the two inputs are equal. (Wang, table 1) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the 

Claim 122
Mehrotra does not disclose expressly wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are equal; and have an activation value of 0 when the two inputs are unequal.
Wang discloses wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the two inputs are equal; and have an activation value of 0 when the two inputs are unequal. (Wang, table 1) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 123
Mehrotra discloses a computer system comprising: …. to train a nodal network, wherein the nodal network comprises: an artificial neural network that is trained Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the nodal network comprises a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers: the nodal network comprises a first node, a second node, and a third node; the first node is on the first inner layer of the nodal network (Mehrotra, fig 5.11, p177; The ‘first node’ maps to the far left node of the hidden layer in figure 5.11.); the first node that has first input x from the second node and a second input y from the third node. (Mehrotra, p9, p176-177, fig 5.11;’Node output represents firing frequency when allowed to take arbitrary nonbinary values; however, the analogy with biological neurons is more direct in some artificial neural networks with binary node outputs, and a node is said to be fired when its net input exceeds a certain threshold.’ And ‘Connections exist from every input node to every hidden node, and from every hidden node to every output node . Additionally, unlike feedforward networks, every hidden node is also connected to other hidden nodes, as in the case of the simple competitive winner-take-all learning network models discussed in section 5 .1 .3.’ EC: figure 5.11 discloses 3 nodes within the hidden layer.)

Wang discloses wherein a range of values for each of the x and y is continuous from a starting value to an ending value. (Wang, fig 3; A and B are the first and second nodes. The continuous values which can be inputted are 1 and 0.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra, Wang and Berglund do not disclose expressly one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores.
Homayoun discloses one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores. (Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a general-purpose computing device in the form of a computer 1501. The components of the computer 1501 can comprise, but are not limited to, one or more processors 1503, a system memory 1512, and a system bus 1513 that couples various system components including the one or more processors 1503 to the system memory 1512. The system 
Mehrotra, Wang, Berglund and Homayoun do not disclose expressly the first node has an activation function, such that an activation value of the first node is computed using an absolute value of a difference between x and y.
Ogawa discloses the first node has an activation function, such that an activation value of the first node is computed using an absolute value of a difference between x and y. (Ogawa, c9:51-67; By computing a logical product of the signal X and the signal Y by the AND circuit (correlator) 904, the correlation value (degree of dissimilarity) which corresponds to an absolute value | X-Y| of a difference between a numerical value of the signal X and a numerical value of the signal Y.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund, Homayoun and Ogawa before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang, Berglund and Homayoun to incorporate absolute value notation of Ogawa. Given the advantage of to use a compiler that does not recognize XOR or XNOR notation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 124
Mehrotra does not disclose expressly the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one; and a range of values for the activation value of the first node is continuous from zero and one.
Wang discloses the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one (Wang, table 1; This is the first row of the truth table with the result under the XNOR column.); and a range of values for the activation value of the first node is continuous from zero and one. (Wang, table 1; The output of an XNOR is binary.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 125
Mehrotra does not disclose expressly wherein the activation value of the first node is computed as (1 — |x — y|).
Wang discloses wherein the activation value of the first node is computed as (1 — |x — y|). (Wang, table 1; The is under the XNOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and 

Claim 126
Mehrotra does not disclose expressly wherein the activation value of the first node is computed as |x — y|. 
Wang discloses wherein the activation value of the first node is computed as |x — y|. (Wang, table 1; The is under the XOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate binary input and output using XOR or XNOR properties, ,  of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 127
Mehrotra and Wang do not disclose expressly wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to train the nodal network by: an initial training of the nodal network.
Berglund discloses wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to train the nodal network by: an initial training of the nodal network. (Berglund, 307; 
Mehrotra, Wang and Berglund do not disclose expressly without the first node; adding the first node to the nodal network; and after adding the first node to the nodal network, resumed training of the nodal network.
Homayoun discloses without the first node; adding the first node to the nodal network (Homayoun, fig 14; ‘Without the first node’ maps between the items 1404 and 1406. At this point a first node has not been employed. ‘Adding the first node’ maps to item 1406.); and after adding the first node to the nodal network, resumed training of the nodal network. (Homayoun, fig 4, 0111, 0071; ‘FIG. 4 is an example design method 400 for a circuit (e.g., integrated circuit). At block 402, a design process for implementing reconfigurable circuit elements can begin. The design process can receive constraints 404, such as parametric constraints (e.g., power constraints, performance constraints) and security constraints. Example constraints can comprise power constraints, performance constraints, max clock frequency, level of security. The design process can receive and/or access data from one or more technology libraries, such as a standard cell library 406. The technology libraries can define a variety of circuit elements, including basis circuit elements (e.g., resistors, transistors, diodes, capacitors), arrays, and more complex modules.’ And ‘In an aspect, the present methods and systems can comprise at least three kinds of reconfigurable units: reconfigurable logic gates (e.g., NAND, NOR, XOR, XNOR, AND, OR), arithmetic units (e.g., multiplier, divider, adder), functional macro blocks (e.g., AES, SHA, blowfish, Rijndael), and/or the like.’ EC: Note figure 4 is circular in design to have iterative abilities.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Wang, Berglund and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Wang and Berglund to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 128
Mehrotra and Wang do not disclose expressly wherein the nodal network comprises a self organizing partially ordered network.
Berglund discloses wherein the nodal network comprises a self organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to 

Claim 129
Mehrotra discloses…. that the initial training of the nodal network has reached a slow learning point. (Mehrotra, p82; A simple heuristic is to begin with a large value for 77 in the early iterations, and steadily decrease it; the rationale is that changes to the weight vector must be small to reduce the likelihood of divergence or weight oscillations, when the network has already converged to a (local) optimum. This is based on the expectation that larger changes in error would occur earlier in the training, while the error decreases more slowly in the later stages. EC: ‘Slow learning point’ suggests a decreasing rate of change with each iteration of training.)
Mehrotra, Wang and Berglund do not disclose expressly wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to add the first node to the nodal network upon a determination by the computer system.
Homayoun discloses wherein the memory stores further software that when executed by the one or more processors, cause the one or more processors to add the first node to the nodal network upon a determination by the computer system. (Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and 


Response to Arguments
4.	Applicant’s arguments filed on October 6, 2021 for claims 102-131 have been fully considered but are not persuasive.

5.	Applicant’s argument:
Wang to incorporate training a neural network of Berglund. Wang’s logic gates are CMOS logic gates. Wang does not teach or describe that the logic gates are trained, much less trained using techniques for training neural networks as in Berglund. A person skill in the art would not be motivated to train Wang’s logic gates using neural network training techniques, such as taught in Berglund, because Wang’s logic gates cannot be trained in that manner.


There is no mention of a logic gate being trained within the claims or the cited art. 

6.	Applicant’s argument:
In response to those arguments, the Office Action stated: This is not a valid argument. There is lacking detail within the claims to make such an assumption. There is no description within the claims reciting the requirements for an algorithm for training a binary input and activation function.

Examiner’s answer:
This is pertaining to the previous argument, …’ Wang’s XOR and XNOR logic gates cannot be trained used Berglund’s neural network training methods; and Berglund’s nodes cannot be replaced with Wang’s XOR and XNOR logic gates….’ The argument is moot due to Berglund is not employed in claim 102.

7.	Applicant’s argument:
There is lacking description within the claims to explain how training is accomplished. The claims disclose very basic components only. Claim 105 introduces self-organizing maps. To support the applicant’s claims of ‘ However, Wang’s XOR and XNOR logic gates cannot be trained used Berglund’s neural network training methods ...’

Examiner’s answer:
An XOR or XNOR circuit have the same consistence truth table. They are unchanging and thus the statement ‘Wang’s XOR and XNOR logic gates cannot be trained used Berglund’s neural network training methods…’ makes no sense. Wang is used to disclose these circuits. If the invention uses circuits which are changeable or being able to be modified, then labeling them as XOR or XNOR is misleading. 


Applicant disagrees that this is valid basis for rejecting the claims. Nevertheless, without prejudice or disclaimer, and to expedite allowance, Applicant has amended independent claims 102 and 116 to provide more details about the “nodal network” and how it is trained. In particular, Applicant has amended independent claims 102 and 116 to clarify that:

e The nodal network is an “artificial neural network” that is “trained iteratively through machine learning with a plurality of training data items”;

e The nodal network (i.e., artificial neural network) comprises “a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers”; and

e The first node is on the first inner layer.

Examiner’s answer:
These amendments are addressed by the reference Mehrotra. 

9.	Applicant’s argument:
It would not have been obvious to one having ordinary skill in the art to modify Wang to incorporate training a neural network of Berglund. Wang does not disclose artificial neural networks and, in that connection, does not disclose training an artificial neural network iteratively through machine learning using a plurality of training data items. Thus, there would be no motivation for a person skilled in the art to use Berglund’s training techniques on Wang’s logic circuits, which are not part of a machine-learning, artificial neural network.

The other references cited in the Office Action do not cure the deficiencies of Wang and Berglund relative to independent claim 102. Therefore, claim 102 would not have been obvious in view of the references cited in the Office Action. Claims 103-108 also would not have been obvious at least by virtue of their dependence upon nonobvious independent claim 102. See MPEP § 2143.03 (“If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending

Examiner’s answer:


10.	Applicant’s argument:
Claims 109-115 and 123-129

Applicant’s First Amendment also explained why independent claims 109 and 123 would not have been obvious over Wang, Berglund, Homayoun, Mehrotra and Ogawa. In short, claim 109 recites that the “range of values for each of the x and y is continuous from a starting value to an ending value,” whereas the inputs to Wang’s CMOS logic gates are two discrete values (0 and 1) that are not continuous. Also, a person skilled in the art would not have been motivated to modify or combine the cited references to realize claims 109 and 123 for the reasons set forth in the First Amendment.

In response to Applicant’s arguments in the First Amendment, the Office Action stated, among other things:

If there is no input value then the resulting input value is zero. If there is any input, the resulting input value is 1.

Examiner’s answer:
Any input other than 0 regardless of its actual value would be read as 1.  The action never stated that only discrete values are inputted. 

11.	Applicant’s argument:
Applicant disagrees that this is valid basis for rejecting the claims. Nevertheless, without prejudice or disclaimer, and to expedite allowance, Applicant has amended independent claims 109 and 123 to provide more details about the “nodal network” and how it is trained. In particular, Applicant has amended independent claims 109 and 123 to clarify that:

-The nodal network is an “artificial neural network” that is “trained iteratively through machine learning with a plurality of training data items”;



-The first node is on the first inner layer.

Examiner’s answer:
This is addressed by the text book Mehrotra.

12.	Applicant’s argument:
It would not have been obvious to one having ordinary skill in the art to modify Wang’s logic circuit to incorporate artificial neural network training techniques, such as disclosed in Berglund, Homayoun and/or Mehrotra. Wang does not disclose artificial neural networks and, in that connection, does not disclose training an artificial neural network iteratively through machine learning using a plurality of training data items. Thus, there would be no motivation for a person skilled in the art to use artificial neural network training techniques on Wang’s logic circuits, which are not part of a machine-learning, artificial neural network.

Examiner’s answer:
Mehrotra is a text book on neural networks. Wang discloses the properties of XOR and XNOR designs. Homayoun merely introduces multiple processors for running software.  

13.	Applicant’s argument:
With respect to the Office Action’s statement that “[i]f there is no input value then the resulting input value is zero. If there is any input, the resulting input value is 1,” it is not clear whether the Office Action is referring to Wang or to the pending claims. That statement does not refer to Wang because Wang’s logic gates include two inputs. See Wang at Figs. 1-2 (inputs A and B). The statement also does not refer to claims 109 and 123, particularly as amended, because claims 109 and 123 specifically recite that the “first node” has two inputs, thus there is no instance where “there is no input value.”

Examiner’s answer:


14.	Applicant’s argument:
Amended claims 109 and 123 also explicitly recite how the artificial neural network is trained—“iteratively through machine learning with a plurality of training data items.” Thus, the claims how the training takes place and Wang’s logic circuit cannot be trained in this manner.

Examiner’s answer:
The examiner’s position that the XOR or XNOR circuit design cannot be trained. Training in a neural network alters the weights which effect the decision engine within a node. If the applicant is arguing the XOR or XNOR circuits are mutable with a different truth table, this is not clearly disclosed within the claims.  

15.	Applicant’s argument:
Claims 109 and 123 additionally recite that the activation function for the first nodes is computed “using an absolute value of a difference between x and y.” The Office Action admits that Wang, Berglund, Homayoun and Mehrotra do not disclose this limitation of claim 109. For this reason the Office Action cites Ogawa, but Ogawa does not cure the deficiencies of Wang, Berglund, Homayoun and Mehrotra. Ogawa relates to semiconductor circuits that, like Wang, operate on discrete, binary inputs, 1.e., inputs values that are one of two possible values only. The Office Action cites to and relies on a “variable delay circuit” in Figure 14 of Ogawa that has four inputs (Reset, X, Y and Input), and whose output corresponds to an absolute value of a difference between X and Y. Office Action p. 15 (citing Ogawa, col. 9:51-67); see also Ogawa at Figs. 14-

15. The Office Action states that it “would have been obvious to one having ordinary skill in the art, having the teachings of Wang, Berglund, Homayoun, Mehrotra and Ogawa ... to modify Wang, Berglund, Homayoun, and Mehrotra to incorporate absolute value notation of Ogawa” and that “[g]iven the advantage to use a compiler that does not recognize XOR or XNOR notation, one

Examiner’s answer:


16.	Applicant’s argument:
having ordinary skill in the art would have been motivated to make this obvious modification.” Office Action p. 15. This reasoning is misplaced and deficient for the following reasons.

1) Like Wang, Ogawa only operates on discrete, binary values. This is clear from Ogawa’s Fig. 15, which shows that each of the four inputs (Reset, X, Y and Input) can only assume two separate values. Thus, none of Ogawa’s inputs for its Figure 14 variable delay circuit operate on continuous values. Thus, Ogawa does not cure the deficiencies of Wang in this regard.

2) Ogawa’s variable delay circuit has four inputs—Reset, X, Y and Input. The Office Action does not explain how Wang’s logic gates could be modified to include the four inputs of Ogawa’s variable delay circuit. Indeed, such a modification would destroy how Wang’s logic gates operate, which shows that claim 109 would not have been obvious. See MPEP § 2143.01 (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”).

3) Like Wang, Ogawa’s variable delay circuit is a circuit that is not trained through machine learning, much less trained using techniques for training neural networks as in Berglund. A person skill in the art would not be motivated to train Ogawa’s variable delay circuit using neural network training techniques, such as taught in Berglund, because Ogawa’s variable delay circuit cannot be trained in that manner. At a minimum, the Office Action does not provide an explanation of how Berglund’s neural network training techniques could be use to train Ogawa’s variable delay circuit.

Examiner’s answer:
Applicant is arguing circuit design when the application contains none of this specific detail but rather a larger overview design. The examiner supplied art which reflects this broader version of the claimed invention. More detail claimed would overcome the cited art but there needs to be support within the specification. 

17.	Claims 102-131 are rejected.
	
Conclusion	
18.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent 5073867: Murphy
	-U. S. Patent 5371413: Strobach

Correspondence Information
19.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 

	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121